Name: Council Regulation (EEC) No 1761/78 of 25 July 1978 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/6 Official Journal of the European Communities 28 . 7 . 78 COUNCIL REGULATION (EEC) No 1761/78 of 25 July 1978 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to . the opinion of the European Par ­ liament ( ! ), Whereas the cheeses for which private storage aid is granted are specified in Article 8 (3) of Council Regu ­ lation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regulation (EEC) No 1421 /78 (3); Whereas, in order to stabilize the market in Provolone cheese and the better to achieve the objectives of Article 39 of the Treaty in the regions where this product is manufactured, it should be added to the list of cheeses for which private storage aid is granted, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be inserted in Article 8 (3) of Regulation (EEC) No 804/68 : '(c) Provolone cheese at least three months old Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1978 . For the Council The President J. ERTL (') OJ No C 163 , 10 . 7 . 1978 , p. 69 . (2) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (3 ) OJ No L 171 , 28 . 6 . 1978 , p. 12.